PER CURIAM.
By petition for a writ of certiorari and cross-petition we have for review an order of the Florida Industrial Commission bearing date June 24, 1966.
After oral argument and consideration of the petition and cross-petition, the record and briefs, we conclude that the petition and cross-petition should be denied.
The petition for attorney’s fees in the sum of $350. for the claimant’s attorney is granted.
TPIOMAS, Acting C. J., ROBERTS,' O’CONNELL and CALDWELL, JJ., and SPECTOR, District Court Judge, concur.